Case 4:19-cv-00264-JST Document 43 Filed 08/10/20 Page 1of1

AO 438 (Rev, 06/09) Appearance of Counsel

 

 

UNITED STATES DISTRICT COURT

for the

Northern District of California

Atari Interactive, Inc )
Plaintiff )
v. ) Case No. 3:79+cv-00264-JST
OOShirts, Inc. )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

OOShirts, Inc.

Date: 08/10/2020 ‘s! Keith G. Adams

Attorney 's signature

Keith G. Adams, SBN 240497

Printed name and har number

MURPHY, PEARSON, BRADLEY & FEENEY
550 S. Hope Street, Suite 650
Los Angeles, CA 90071

Adelress

KAdams@mpbf.com

E-mail address

(213) 327-3500

Telephone number

(21 3) 627-2445
FAX number
